Pee Cueiam,
The facts in this case are almost exactly those in Tomaczewski v. Dobson, 208 Pa. 324. We held in that case, that a defective lever was not a safety device put on a machine to prevent accident, and that where the employee had no duty to perform in operating the defective machine, the employer was not liable for his injury. According to plaintiff’s own statement, he was nearly two feet from the place where it was his duty to be, when he was hurt, that is, he was at a place where, in the performance of his duty, he had no business to be. While in that position, he was injured; not because his employer had not furnished him with a safe place to work nor a safe tool to work with, but because, being where he ought not to have been, a projecting bolt on a shaft caught and injured him; there must be some connection between the duty of the employee and the alleged defective machinery. The employer does not guarantee his servant against any and all accidents that may happen within the building, if the latter .chooses to put himself in contact with machinery with which his duty does not call him to meddle, or to operate.
We discover no error in the record and the judgment is affirmed.